Judgment, Supreme Court, Bronx County (George Covington, J.), rendered on May 31, 1989, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree, and sentencing him to a one year prison term as an adult offender, unanimously affirmed.
The decision to grant youthful offender treatment lies within the discretion of the sentencing court. (CPL 720.20 [1] [a].) In determining whether to grant an application for youthful offender status, "the factors to be considered include the gravity of the crime and manner in which it was committed, mitigating circumstances, defendant’s prior criminal record, prior acts of violence, recommendations in the presentence reports, defendant’s reputation, the level of cooperation with authorities, defendant’s attitude toward society and respect for the law, and the prospects for rehabilitation and hope for a future constructive life” (People v Cruickshank, 105 AD2d 325, *314334, affd sub nom. People v Dawn Maria C., 67 NY2d 625). Upon review of the record, we find the sentencing court’s denial of youthful offender treatment to have been appropriate, and we conclude that the interests of justice would not be served by relieving defendant of the "onus of a criminal record”. (See, CPL 720.20 [1] [a].) The unpublished Decision and Order of this Court heretofore entered on October 17, 1991 is hereby recalled and vacated. Concur—Carro, J. P., Milonas, Ellerin, Ross and Asch, JJ.